DETAILED ACTION
This office action is a response to a communication made on 06/06/2022.
Claims 1, 9 and 15 are currently amended.
Claims 7-8, 13 and 20 are canceled.
Claims 1-6, 9-12, 14-19 and 21-23 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16992770, filed on 02/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 and 10/28/2021 was filed before the mailing date of the final action on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks on page 8-12, filed 06/06/2022, with respect to the rejection(s) of claim(s) 1 under 102 (a)(2) have been considered and regarding the amended feature of “wherein the cause code indicates that the requested SSC mode is not supported” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (US 20190150219) in view of Youn et al. (US 2020/0053803).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 14-19 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190150219), hereinafter “Wang” in view of Youn et al. (US 2020/0053803), hereinafter “Youn”.

With respect to claim 1, Wang discloses a method for determining a service and session continuity (SSC) mode, comprising:
determining, by a terminal device, a requested SSC mode (¶0183, i.e. the WTRU (i.e. terminal device) 2305 may determine a preferred SSC mode (e.g., SSC mode 1) based on the supported SSC mode information at step 2335…the WTRU 2305 that confirms the requested preferred SSC mode (e.g., SSC mode 1).); 
sending, by the terminal device, a first request message to a first core network element (¶0044, i.e. The core network 106 may also serve as a gateway for the WTRUs 102 a, 102 b, 102 c, 102 d to access the PSTN 108, see fig. 23, ¶0070, i.e. The SMF 334 may be connected to the AMF 330 via an NG11 370 interface to provide session managements to the WTRUs 390, wherein  SMF and AMF are core network elements see ¶0062), wherein the first request message is a request for establishing a first protocol data unit (PDU) session (¶0100, i.e. determine that the WTRU's PDU session establishment request message corresponds to a request for the new PDU session) , and wherein the first request message comprises a first session type and the requested SSC mode (¶0167, i.e. the PDU session  ID 1900 may be one byte frame that comprises a PDU session type 1910 (i.e. wherein PDU session type includes first session type), and an SSC mode 1 930, The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like); and 
receiving, by the terminal device, a first response message from the first core network element (¶0146, i.e. The SMF 1510 or the control function then may send the determined SSC mode (e.g., SSC mode=2) back to the WTRU 1504 in a service response message at step 1526, ¶0182), wherein the first response message indicates that the request for establishing the first PDU session is rejected (¶0149, i.e. the CN-CP node may then either disconnect the current PDU session with reconnection request… a cause code (i.e. wherein cause code about the rejection) to the WTRU which indicates the reason for PDU session disconnection), wherein the first response message comprises an allowed SSC mode that is allowed to be used for the first session type (¶0138 and ¶0157, i.e. the SMF 1320 may choose one SSC mode from its supported SSC modes and assign it to the PDU session. At step 1350, the SMF 1320 may send a PDU session establishment response with the selected SSC mode...SSC mode is allowed for the WTRU, ¶0167, i.e. the PDU session  ID 1900 may be one byte frame that comprises a PDU session type 1910 (i.e. wherein PDU session type includes first session type), and an SSC mode 1 930, The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like),

Wang ¶0146, teaches If the existing PDU session does not support the determined SSC mode, ¶0149, teaches the CN-CP node may then either disconnect the current PDU session with reconnection request… a cause code to the WTRU which indicates the reason for PDU session disconnection. However, Wang remain silent on wherein the first response message comprises a cause code, wherein the cause code indicates that the requested SSC mode is not supported, in response to cause code, requesting, by the terminal device based on the allowed SSC mode, again to establish the first PDU session by sending a fourth request message to the first core network element.

Youn discloses wherein the first response message comprises a cause code ((¶0235, teaches a cause code triggers the UE so that the UE does not releases the PDU session 1),
wherein the cause code indicates that the requested SSC mode is not supported (¶0235, teaches A cause code triggers the UE so that the UE does not releases the PDU session 1, ¶0415, teaches if, as a result of the determination at step S1304, the first PDU session does not support the SSC mode associated with the application).
in response to cause code (¶0235, teaches A cause code triggers the UE so that the UE does not releases the PDU session 1), requesting, by the terminal device based on the allowed SSC mode, again to establish the first PDU session by sending a fourth request message to the first core network element (¶0235, teaches a cause code triggers the UE so that the UE does not releases the PDU session 1 and requests a new PDU session for the same data network, ¶0354, teaches the network (e.g., CP function) transmits, to the UE, an accepted SSC mode and an allowed SSC mode through a PDU session establishment accept message for the first PDU session (S1204), ¶0415, teaches if, as a result of the determination at step S1304, the first PDU session does not support the SSC mode associated with the application, the UE requests the establishment of a new second PDU session from the network (S1305)).

Therefore, it would be obvious to one of ordinary skill in the art before the filing date of the invention to modify Wang’s request message for establishing PDU session and cause code  with the cause code indicates that the requested SSC mode is not supported of Youn, in order to cause code notify that the requested SSC mode is not supported and established a new PDU session from the network (Youn).

For claim 9, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 9 is rejected under the same ground as claim 1. 

For claim 15, it is a non-transitory computer readable medium claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 



With respect to claims 2 and 16, Wang in view of Youn discloses the method according to claim 1, wherein the first request message further comprises first indication information (wang, ¶0100, i.e. determine that the WTRU's PDU session establishment request message corresponds to a request for the new PDU session, see ¶0161), and wherein the first indication information indicates that the requested SSC mode is not allowed to be modified (Wang, ¶0149, i.e. the CN-CP may include the new SSC mode and possibly a cause code to the WTRU which indicates the reason for PDU session disconnection, wherein SSC mode cannot be modified).

With respect to claims 3, 10 and 17, Wang in view of Youn discloses the method according to claim 1, further comprising receiving, by the terminal device, first SSC mode limitation information (Wang, ¶0132, i.e. the WTRU 1205 may receive SSC mode(s) supported by the default NSI 1215 via an attach acceptance message during the initial attach), wherein the first SSC mode limitation information comprises at least one available session type and at least one associated available SSC mode for the terminal device (Wang, ¶0166, i.e. The WTRU 1802 may then retrieve an SSC mode from the PDU session context if it is available, ¶0167, i.e. the PDU session ID 1900 may be one byte frame that comprises a PDU session type 1910, and an SSC mode 1 930) , and wherein determining the requested SSC mode comprises determining, by the terminal device based on the first SSC mode limitation information, the requested SSC mode (Wang, ¶0154, i.e. a change in the SSC Mode may be provided for switching flows across PDN Connections. For example, a WTRU may have a set of IP flows using a PDN connection A with an SSC mode 3.).

With respect to claims 4, 11 and 18, Wang in view of Youn discloses the method according to claim 3, wherein the first SSC mode limitation information is associated with subscription information of the terminal device (Wang, ¶0095, i.e. the network may determine the SSC mode of the PDU session, for example, based on subscription data), and wherein the subscription information indicates at least one allowed session type and at least one associated allowed SSC mode for the terminal device (Wang, ¶0157, i.e. The CN may receive updated subscription information from the subscriber repository indicating that a change of the SSC mode is allowed for the WTRU, ¶0166, i.e. The WTRU 1802 may then retrieve an SSC mode from the PDU session context if it is available, ¶0167, i.e. the PDU session ID 1900 may be one byte frame that comprises a PDU session type 1910, and an SSC mode 1 930).

With respect to claim 5, Wang in view of Youn discloses the method according to claim 3, wherein the requested SSC mode is a unique SSC mode that meets the first SSC mode limitation information (Wang, ¶0129, i.e. FIG. 10 illustrates an example scenario wherein a NSI 1030 supports one unique SSC mode. As shown in FIG. 10, the NSI 1030 may include CP functions 1040 and UP nodes 1035…The desired SSC mode for the PDU session may also be considered when the NSI 1030 is selected).

With respect to claims 6, 12 and 19, Wang in view of Youn discloses the method according to claim 1, wherein determining the requested SSC mode comprises obtaining, by the terminal device, the requested SSC mode according to a default SSC mode selection policy rule (Wang, ¶0094-¶0095, i.e. if the WTRU is provisioned with a default SSC mode, for example, as part of the policy shown in FIG. 5, then the WTRU may request the PDU session with the default SSC mode).

With respect to claim 14, Wang in view of Youn discloses the apparatus according to claim 9, wherein the apparatus comprises a terminal device or a chip in the terminal device (Wang, Fig. 1A, ¶0035, i.e. each of the WTRUs 102 a, 102 b, 102 c, 102 d may be any type of device (i.e. terminal device) configured to operate and/or communicate in a wireless environment).

With respect to claims 21, 22 and 23, Wang in view Youn discloses the method according to claim 1, wherein the first session type is a non-Internet Protocol (IP) type of session (Wang, ¶0167, i.e. The PDU session type 1910 may include an IP type, a non-IP type, an Ethernet type, or the like), and wherein the requested SSC mode is SSC mode 3 (Wang, ¶0091, i.e. In the SSC mode 3, a network may allow a WTRU to establish an additional PDU session to the same data network (DN) before a previous PDU session is eventually terminated, ¶0167, i.e. The SSC mode 1 930 may include an SSC mode 1, an SSC mode 2, an SSC mode 3, or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                         


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458